Citation Nr: 1713982	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot and right leg/ankle disabilities.

2.  Entitlement to an effective date earlier than July 22, 2010 for the grant of service connection for deep vein thrombosis (DVT) of the right leg (right leg disability).

3.  Entitlement to an effective date earlier than July 22, 2010 for the grant of service connection for right posterior tibial tendonitis (right ankle disability).

4.  Entitlement to an effective date earlier than March 16, 2009 for the grant of service connection for an acquired psychiatric disorder.

5.  Entitlement to an initial rating higher than 30 percent for bilateral congenital pes planus(bilateral foot disability).

6.  Entitlement to an initial rating higher than 10 percent for a right leg disability.
 
7.  Entitlement to an initial rating higher than 10 percent for a right ankle disability.

8.  Entitlement to an initial rating higher than 30 percent for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	  Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1993 to July 1995.  As a member of the Army National Guard, he served on active duty from December 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, January 2014 and May 2015 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge regarding the claim for service connection for a low back disability.  A transcript of the hearing is associated with the claims file.

In October 2014, the claim for service connection for a low back disability was remanded by the Board for further development.

While the claim for service connection for a low back disability was in remand status, the Veteran perfected an appeal of the issues of entitlement to earlier effective dates for the grants of service connection for DVT of the right leg, a right ankle disability, and an acquired psychiatric disorder; and initial higher ratings for bilateral foot, right leg, and right ankle disabilities and an acquired psychiatric disorder.  Those matters were certified for appeal to the Board in February 2016 and will be adjudicated accordingly as part of the current appeal.

Following a July 2015 rating decision which denied entitlement to TDIU, an October 2015 Decision Review Officer decision which granted an earlier effective date of July 22, 2010 for the grant of service connection for bilateral congenital pes planus, and a January 2016 rating decision which continued and confirmed a previous denial of service connection for sleep apnea; the Veteran submitted timely notices of disagreement (NODs) in September 2015, January 2016, and March 2016.  However, a review of the claims file reveals that the RO is addressing these NODs; thus, the Board declines jurisdiction of these issues at this time.

The issues of entitlement to an initial increased rating for a bilateral foot disability, a right leg disability, and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not manifest during service or for many years thereafter, and is unrelated to service or to a service-connected disability.
2.  The earliest date of claim subsequent to the April 2007 final rating decision denying entitlement to service connection for an acquired psychiatric disorder, was the Veteran's March 16, 2009, claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, which is the appropriate effective date.

3.  On July 22, 2010, and no earlier, the Veteran's claims for service connection for a right leg disability and a right ankle disability were received.

4.  The most probative evidence demonstrates that the Veteran's service-connected adjustment disorder is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as reduced reliability and productivity due to such symptoms such as depressed mood, anxiety, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an effective date earlier than March 16, 2009, for the award of service connection for adjustment disorder are not met.  38 U.S.C.A.  §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.157, 3.158, 3.400 (2016).

3.  The criteria for an effective date earlier than July 22, 2010, for the award of service connection for right leg and right ankle disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, 3.157, 3.400 (2016).

4.  The criteria for an initial evaluation higher than 30 percent for adjustment disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA treatment records, and records from the Social Security Administration.

While the Board is remanding for additional VA treatment records potentially relevant to the Veteran's claims for an increased rating for bilateral foot and right ankle disabilities, in conjunction with a request for additional VA examinations, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant to the claims for service connection for a low back disability or an increased rating for an acquired psychiatric disorder.  Specifically, the Veteran does not contend that there are any outstanding VA treatment records which address the etiology of the low back disability or nature and severity of the Veteran's acquired psychiatric disorder.  In fact, with regard to the acquired psychiatric disorder, as will be discussed in further detail below, the records suggest that the Veteran's acquired psychiatric disorder improved during the course of the appeal.  Accordingly, a remand of these claims for the procurement of the treatment records pertaining to his low back disability or acquired psychiatric disorder would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the claims for an earlier effective date for the grant of service connection for an acquired psychiatric disorder, right leg, and right ankle disabilities, the resolution of the Veteran's appeal for earlier effective dates turns on the law as applied to the undisputed facts in the Veteran's claims regarding the date his claims were received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claims.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Nonetheless, the Veteran has been notified of how VA assigns effective dates.

With regard to the claim for service connection for a low back disability, a VA medical examination and opinions were obtained in this case to address the etiology of the Veteran's claimed low back disability.  The Board finds that the VA examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examination and medical opinions, in aggregate, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).
With regard to the claim for an increased initial rating for an acquired psychiatric disorder, the Veteran was afforded VA examinations in August 2008 and December 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the December 2015 VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

I. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a low back disability that is related to his or to his service-connected disabilities.  With regard to service connection for the Veteran's low back disability on a direct basis, in May 2014, the Veteran's representative stated that he injured his back during service.

However, the service treatment records (STRs) are void of findings, complaints, symptoms, or any diagnosis of a low back disability.

Post-service, VA treatment records are void of treatment or complaints of a low back disability.

On September 2015 VA back conditions Disability Benefits Questionnaire (DBQ), the Veteran presented with a history of back pain since 2009 and denied any injury during enlistment.  After a thorough examination of the Veteran, the examiner diagnosed lumbosacral strain.  The examiner opined that the back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition(s) based on the rationale that he did not have back pain until after he left service.  The rationale was that there is no evidence that tendonitis or foot arthritis leads to lumbar spondylosis.

In a September 2015 addendum, after a thorough review of the claims file, the examiner opined that the Veteran's back disability was diagnosed several years after service and there were no back complaints or treatment during service.  She explained that low back disabilities are common medical conditions.  Thus, it is less likely than not the Veteran had any back disability related to his service.  The examiner opined that bilateral pes planus and DVT and tendonitis of the right leg would not be expected to cause the low back disability.  She explained that she saw no evidence of significant gait or alignment alteration that would explain this.  The examiner opined that it is less likely than not that the Veteran's low back disability is due to or aggravated by service, bilateral pes planus, DVT of the right leg, or tendonitis of the right leg.

In this regard, the Board finds that the VA medical examination and opinions, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran's low back disability is not related to his service-connected disabilities.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the Veteran's available STRs are void of any diagnosed low back disability.  Moreover, on September 2015 VA examination the Veteran indicated a history of back pain since 2009, which is 4 years after separation from service.  
 Continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has any low back disability that is related to his service or to any service-connected disability.
Although the Veteran might believe that his low back disability is etiologically related to his service or to his service-connected disabilities, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a low back disability is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

II. Earlier Effective Date Claims

The Veteran is seeking an effective date earlier than March 16, 2009, for the grant of service connection for adjustment disorder and an effective date earlier than July 22, 2010, for the grant of service connection for DVT of the right leg and right posterior tibial tendonitis (right ankle disability).

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160 (e).

As a preliminary matter, the Board finds that there is no dispute as to the facts essential to resolution of this appeal: Specifically, the Veteran does not contend that he filed claims of entitlement to service connection for DVT of the right leg, a right leg disability, and an acquired psychiatric disorder prior to March 16, 2009 and July 22, 2010.  Rather, he generally seeks earlier effective dates for the grants of service connection for these disabilities.

Acquired psychiatric disorder

The Veteran's original claim for service connection for a psychiatric disorder was filed with VA in November 2006.  In April 2007, the VA RO denied the claim. 

In April 2007, the Veteran was provided with a letter that explained to him that he had one year to appeal this rating decision (meaning either the rating or the effective date assigned) or it would become final.  Unfortunately, the Veteran failed to file a notice of disagreement, and the April 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The Veteran filed to reopen his claim on March 16, 2009.  In a February 2015 rating decision, the VA RO granted service connection for adjustment disorder rated as 30 percent disabling, effective March 16, 2009.

In this case, since the Veteran did not file a timely notice of disagreement with the RO's April 2007 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE has not been filed and accordingly is not before the Board.  Thus, the April 2007 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for adjustment disorder.

The Board notes that the VBMS system shows receipt dates of March 2009 and June 2015 for the Veteran's service records.  If the record were to establish that this evidence from the Veteran's service records was first received by VA on this date, the provisions of 38 C.F.R. § 3.156 (c) would apply and the appropriate effective date would be that of the Veteran's initial claims filing.  However, the VBMS electronic records system is one which relies on human labor and is prone to human error.  As such, the Board must evaluate the entire record to determine whether the record receipt date shown in VBMS warrants application of 38 C.F.R. § 3.156 (c).
In this case, the provision regarding later receipt of service records is not applicable, based on the contextual evidence.  Specifically, the April 2007 rating decision indicates that VA considered service records from the Veteran's periods of service when it first adjudicated the claim.  Therefore, the evidence of record demonstrates that VA had received these service records prior to the receipt date of March 2009 and June 2015 shown in the VBMS electronic record system.  Thus, the provisions of 38 C.F.R. § 3.156 (c) are not applicable here and an effective date earlier than March 2009 is not warranted.

The earliest date after the April 2007 rating decision that the Veteran expressed an intent to reopen his claim for service connection is March 16, 2009, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400 (r).  Thus, the March 16, 2009, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.





Right leg and right ankle disability

A review of the record shows that the Veteran's original claim for service connection for right leg and right ankle disabilities was filed with VA on July 22, 2010.  See, VA Form 21-41386, received July 22, 2010. 

The evidence of record does not contain, and the Veteran does not allege, that there is any communication from him prior to July 22, 2010 that may be construed as an intent to seek or apply for service connection for right leg and right ankle disabilities.  Given the foregoing, the earliest possible effective date, under the law, for the grant of service connection for the Veteran's right leg disabilities a right great toe disability is July 22, 2010.  See 38 C.F.R. § 3.400.
The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).  Here, there is no dispute.  Therefore, the date of claim, July 22, 2010, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i).

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claims must be denied.

III. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for various psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for adjustment disorder is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9440.

A rating of 30 percent is assigned when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF scale score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.

A GAF score of 71-80 is defined by symptoms that are transient and expectable reactions to any psychosocial stressors.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2016, therefore the claim is governed by DSM-V.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  We also carefully look at the Veteran's statements.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this case, the Veteran has claimed that his service-connected adjustment disorder is more severe than his current 30 percent evaluation.

Turning to the merits of the claim, VA treatment records include group therapy reports and clinical reports.  

A June 2008 report reflects complaints of insomnia and nightmares.

In August 2010, the Veteran sought assistance with a sleep disorder and depressed mood.  On mental status examination, he was alerted and oriented times four.  There was no memory loss or impairment and he was neatly groomed with adequate hygiene.  Affect was full range and speech was normal.  There were no hallucinations or homicidal or suicidal ideations.  In an August 2010 addendum, he indicated that he wanted to self-isolate.  He used to have friends, but not anymore.  He stayed to himself at home with his family.  He was tearful and anxious in response to thoughts that he could suddenly die.  He and his father did not get along well, but their relationship had improved.  

On May 2011 VA PTSD examination, the Veteran reported that his 9-year marriage was going well.  He had four siblings with whom he reported good relationships.  He had three young children.  He reported a limited social life, but had two close friends who lived nearby.  He played video games with his friend and occasionally went fishing.  He also spent considerable time with two of his brothers.  Recreational activities and hobbies were limited by his medical condition.  

On mental status examination, he was alert and oriented times four.  He was cooperative and appeared to be a plausible historian.  Speech was normal.  With regard to mood, he reported that he felt "kind of all right."  Affect was mildly restricted.  Thought processes were goal-directed and concrete.  He denied any history of psychotic symptoms such as hallucinations, delusions, or disorganized thinking and no such symptoms were observed.  He had no unusual features of memory or cognition.  Sleep was impaired due to a number of reasons.  Judgment, personal insight, and impulse control were described as fair.  There were no suicidal or homicidal ideations, plans, or intent.  He described a certain amount of increased awareness of the environment and reported that he often checked the safety of his house late at night.  He presented as mildly irritable at times and had a mild affective restriction. 

With regard to activities of daily living, employment, and interpersonal interactions, he appeared to have mild and transient impairment.  He cared for his own personal grooming and hygiene needs and had no apparent difficulties.  Shopping, cooking, and cleaning were cared for by the Veteran and his family.  During a typical day, he stayed at home and cared for his young children.  He alleged that his mental health symptoms impaired his day-to-day functioning by making his parental responsibilities difficult.  The examiner opined that overall the Veteran had a mild level of impairment.  The examiner diagnosed adjustment disorder with depressed mood and assigned a GAF score of 65.  His prognosis was fair.  

A July 2011 mental health note indicates that he presented with a chief complaint of problems sleeping and nightmares each month.  He had reportedly lost interest in usual activities, but denied difficulty with concentration.   He felt hopelessness at times, but denied suicidal ideation or intent.  He worried that his life was going to be shortened.  He had a close relationship with his wife and children.  On mental status examination, he was neat, casually-groomed, friendly, and cooperative.  Eye contact was good.  He was alert and oriented.  Speech was normal and thought processes were linear and goal-directed.  Mood was mildly depressed and affect was slightly restricted.  There were no perceptual disturbances, delusions, or hallucinations.  The impression was anxiety disorder with features of PTSD and depressive disorder, NOS.  He was assigned a GAF score of 60.

In September 2011, on mental status examination he was casually groomed, friendly, and cooperative.  Eye contact was good.  He was alert and oriented with normal speech.  Mood was mildly depressed and affect was slightly restricted.  There were no perceptual disturbances.  Thought processes were linear and goal-directed.  There were no delusions or hallucinations.  He denied suicidal and homicidal ideations.  A GAF score of 60 was assigned.

A December 2011 group therapy psychology note shows that the Veteran decided that riding bikes with his children would help satisfy his need to be in the presence of others.

In April 2012, his mood was variable, but he felt that it was mostly non-depressed.  He still had some isolation, but did activities with his children and helped his father.  Although he still had anxiety and worry, he had no nightmares.  On mental status examination, he was casually groomed, friendly, and cooperative.  Eye contact was fair and rapport was good.  He was alert and oriented.  Speech was normal.  Mood was non-depressed and affect was slightly restricted.  There were no perceptual disturbances.  Thought processes were linear and goal-directed.  No delusions or hallucinations were noted and he denied homicidal and suicidal ideations.  He was assigned a GAF score of 60.

In September 2012, on mental status examination, the Veteran was neat and casually groomed, friendly and cooperative.  Eye contact was good.  He was primarily non-depressed with only occasional depression.  Sleep was "okay" and concentration was good.  He was alert and oriented with normal speech.  There were no perceptual disturbances and thought processes were linear and goal-directed.  He had no delusions or hallucinations and denied homicidal and suicidal ideations.  He was assigned a GAF score of 80.

On November 2012 VA DBQ initial PTSD examination, the Veteran indicated that his marriage had been stressed by his health and unemployment.  He explained that since returning from service in Iraq, his marriage was distant and he rarely did anything with his spouse as a couple.  However, his marriage was stable.  He also stated that the felt overwhelmed by the responsibility of caring for his family and struggled to be with others, including extended family members.  His unemployment reportedly affected his self-esteem.  He enjoyed playing video games, but denied any other leisure pursuits due to a lack of funds.  

It was noted that he began mental health treatment in 2009 when he began attending a support group for veterans with prolonged stress symptoms.  In July 2011, he was evaluated by a VA psychiatrist for medication management and was diagnosed with anxiety disorder and depressive disorder, not otherwise specified (NOS) with features of PTSD and was prescribed an antidepressant and sleep aide.  He was assigned a GAF score of 60.  Reports from his treating provider indicated that his symptoms were improving with medication and indicated a recent GAF score of 80.

On mental status examination, he had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood.  He also described social isolation.  He no longer had friends over and stayed to himself a good deal of the time.  He preferred to be at home with his family.  He could not sleep for more than 4-5 hours at a time.  He reported startling easily and avoided crowds.  He had occasional nightmares.  He had lost interest in usual activities secondary to feeling depressed.  He denied difficulty with concentration at school and denied significant impairment fulfilling responsibilities with his family and children.  He endorsed past periods of feeling hopeless, but denied current suicidal ideation or intent.  He was assigned a GAF score of 60.

The examiner diagnosed chronic adjustment disorder which the examiner opined was best summarized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and an ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; criteria which warrant the assignment of a 10% disability evaluation.

Records dated in May 2014 show that on mental status examination speech was normal.  He was casually, but appropriately attired and groomed.  He was cooperative with a euthymic mood and subdued affect.  Thought processes and content were unremarkable with no hallucinations, delusions, or suicidal or homicidal ideation.  Judgment and insight were fair.  He was assigned a GAF score of 60.

Psychology notes dated in April, May and August 2015 indicate that the Veteran was mildly dysphoric with congruent affect during group therapy.  He appeared to be in contact with reality and there was no evidence of psychosis or mention of suicidal or homicidal ideations, plans, or intent.  

SSA records include field office observations dated in 2010 which reflect "no problems in any mental domain" and a determination that allegations of mental disability were only partially credible. 

Applying the relevant criteria, the Board finds that an initial rating higher than 30 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking. 

Moreover, while the Veteran may have had symptoms such as disturbances of motivation and mood and difficulty in maintaining effective relationships, including with his spouse, taken as a whole, his symptoms present a disability picture indicative of a 30 percent evaluation.  Further, the GAF scores suggest symptoms that were mild on May 2011 VA examination, with a GAF score of 65; mild in July 2011, with a GAF score of 80; and moderate in November 2012, with a GAF score of 60. 

The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements.  It is also important for the Veteran to understand that a disability evaluation of 30 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 30 percent evaluation.  The Veteran's statements to medical providers in many respects support a 30% evaluation, not a 50% finding.  In this regard, some of the evidence cited above would not support the current rating, however, in taking into consideration the Veteran's statements, a 30% rating can be justified, but not more. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 50 or 70 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation higher than 30 percent for his psychiatric disorder, for any part of the rating period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his psychiatric disorder.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of anger and depression due to his psychiatric disability.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Again (not to be repetitious), it is the Veteran's statements overall that provide the basis for the current evaluation, without which the objective medical evidence would not support some the current evaluation, let alone a higher evaluation.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation higher than 30 percent for his psychiatric disorder.


ORDER

Service connection for a low back disability, to include as secondary to service-connected bilateral foot and right leg disabilities, is denied.

An effective date earlier than July 22, 2010 for the grant of service connection for DVT of the right leg, is denied.

An effective date earlier than July 22, 2010 for the grant of service connection for right posterior tibial tendonitis, is denied.

An effective date earlier than March 16, 2009 for the grant of service connection for an acquired psychiatric disorder, is denied.

An initial rating higher than 30 percent for an acquired psychiatric disorder, is denied.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.

The most recent examinations with regard to the Veteran's bilateral pes planus, right posterior tibial tendonitis, and DVT of the right leg were conducted in October 2013 and September 2013, respectively.  The most recent VA treatment records are dated in August 2015, but do not contain sufficient medical findings with which to rate the Veteran's current bilateral pes planus, right posterior tibial tendonitis, and DVT of the right leg.

With regard to bilateral pes planus, a February 2014 report indicates that he had not been treated since 2007 and requested new custom orthotics.  The record, overall, includes few podiatry treatment records which indicate the current nature and severity of this disability.

With regard to DVT of the right leg, a May 2014 report indicates he experienced an early recurrence of venous stasis ulcer on the right leg.  A June 2014 VA treatment record indicates darn brown pigmentation on the right medical calf and a rash on the right leg treated with triamcinolone ointment.  An August 2014 CT evaluation indicated some edema and cellulitis, which suggests possible worsening since the 2013 VA examination. 

Finally, the Veteran's right posterior tibial tendonitis is rated under Diagnostic Code 5271 which pertains to range of motion of the ankle.  The Veteran underwent a VA ankle conditions DBQ examination in September 2015.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA right ankle examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On these bases, the Veteran's rating claims should be remanded for new VA examinations to obtain updated findings regarding the severity of the Veteran's disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran' bilateral foot, right leg, and right ankle disabilities, dated from October 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral pes planus, right posterior tibial tendonitis, and DVT of the right leg.  The claims file should be made available to the examiner.  The examiner must review the entire record, to specifically include a complete copy of this remand.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the right ankle disability (right posterior tibial tendonitis), the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


